DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 7-14 and 17-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 11,327,131. Although the claims at issue are not identical, they are not patentably distinct from each other.

Current Application					U.S. Patent No. 11,327,131
1. A radio-frequency coil comprising: two or more electrical conductors that form a radio-frequency coil element, wherein the two or more electrical conductors include a first electrical conductor and a second electrical conductor; and a plurality of dielectric members, wherein, along at least part of a length of the radio-frequency coil element, the first electrical conductor and the second electrical conductor are separated by at least two of the plurality of dielectric members.  





















7. The radio-frequency coil of claim 1, wherein the plurality of dielectric members include a respective dielectric member for each of the two or more electrical conductors.  
8. The radio-frequency coil of claim 1, wherein the length of the radio-frequency coil element, respective distances between the two or more electrical conductors, and the plurality of dielectric members are configured such that the radio-frequency coil element is configured for Bo shimming or Bi shimming.  
9. The radio-frequency coil of claim 8, wherein the length of the radio-frequency coil element, the respective distances between the two or more electrical conductors, and the plurality of dielectric members are configured such that the radio-frequency coil element is configured for both Bo shimming and Bi shimming.  

10. The radio-frequency coil of claim 1, wherein the first electrical conductor is configured to be connected to a first shimming circuit; and wherein the second electrical conductor is configured to be connected to a second shimming circuit.
  
11. The radio-frequency coil of claim 1, wherein the two or more electrical conductors include three or more electrical conductors, and wherein the three or more electrical conductors and the plurality of dielectric members are arranged in a twinaxial cable.  
12. The radio-frequency coil of claim 1, wherein the two or more electrical conductors include three or more electrical conductors, and wherein the three or more electrical conductors and the plurality of dielectric members are arranged in a triaxial cable.  
13. The radio-frequency coil of claim 1, wherein the two or more electrical conductors include three or more electrical conductors, wherein at least two of the three or more electrical conductors are arranged in a coaxial cable, and wherein at least one of the three or more electrical conductors is not arranged in the coaxial cable.  

14. A radio-frequency coil comprising: two or more electrical conductors that form a coil, wherein the two or more electrical conductors include a first electrical conductor and a second electrical conductor; and a plurality of dielectric materials, wherein, along at least part of a length of the coil, the first electrical conductor is separated from the second electrical conductor by at least two dielectric materials of the plurality of dielectric materials, and wherein the at least two dielectric materials include a first dielectric material and a second dielectric material, wherein the first dielectric material has a respective relative permittivity that is different from a respective relative permittivity of the second dielectric material.  















17. The radio-frequency coil of claim 14, wherein the length of the coil and the two or more dielectric materials are configured such that the coil is configured to generate a magnetic field for Bo shimming or to generate a magnetic field for Bi shimming.  



18. A radio-frequency circuit comprising: two or more electrical conductors; and one or more dielectric members, wherein the two or more electrical conductors and the one or more dielectric members form a radio-frequency coil element, wherein, along at least part of a length of the radio-frequency coil element, the two or more electrical conductors are separated from each other by the one or more dielectric members, and wherein the radio-frequency coil element is configured to generate a magnetic field for Bo shimming or to generate a magnetic field for Bi shimming.  



















19. The radio-frequency circuit of claim 18, further comprising: a Bo shimming circuit, wherein at least one of the two or more electrical conductors is connected to the Bo shimming circuit.  
20. The radio-frequency circuit of claim 18, further comprising: a Bi shimming circuit, wherein at least one of the two or more electrical conductors is connected to the Bi shimming circuit.

1. A radio-frequency coil for magnetic resonance imaging, the radio-frequency coil comprising: three or more electrical conductors that form a radio-frequency coil element, wherein the three or more electrical conductors extend along at least part of a length of the radio-frequency coil element, wherein, along the length of the radio-frequency coil element, the three or more electrical conductors are electrically separated from each other by respective distances and by one or more dielectric materials, wherein the three or more electrical conductors include a first electrical conductor, a second electrical conductor, and a third electrical conductor, wherein an end of the first electrical conductor is connected to an end of the second electrical conductor, and wherein a distributed capacitance along the at least part of the length of the radio-frequency coil element is a sum of a distributed capacitance between the first electrical conductor and the third electrical conductor along the at least part of the length of the radio-frequency coil element and of a distributed capacitance between the second electrical conductor and the third electrical conductor along the at least part of the length of the radio-frequency coil element.

(See Claim 1)




2. The radio-frequency coil of claim 1, wherein the length of the radio-frequency coil element, the respective distances, and the one or more dielectric materials are configured such that the radio-frequency coil element is configured for B.sub.0 shimming or B.sub.1 shimming.
3. The radio-frequency coil of claim 2, wherein the length of the radio-frequency coil element, the respective distances, and the one or more dielectric materials are configured such that the radio-frequency coil element is configured for both B.sub.0 shimming and B.sub.1 shimming.
5. The radio-frequency coil of claim 1, wherein the first electrical conductor is configured to be connected to a first shimming circuit; and wherein the second electrical conductor is configured to be connected to a second shimming circuit.

10. The radio-frequency coil of claim 1, wherein the three or more electrical conductors and the one or more dielectric materials are arranged in a twinaxial cable.

11. The radio-frequency coil of claim 1, wherein the three or more electrical conductors and the one or more dielectric materials are arranged in a triaxial cable.

12. The radio-frequency coil of claim 1, wherein at least two of the three or more electrical conductors are arranged in a coaxial cable, and wherein at least one of the three or more electrical conductors is not arranged in the coaxial cable.




14. A radio-frequency circuit comprising: three or more electrical conductors that form a radio-frequency coil element; and one or more dielectric materials, wherein, along at least part of a length of the radio-frequency coil element, the three or more electrical conductors are separated from each other by the one or more dielectric materials, wherein the length of the radio-frequency coil element and the one or more dielectric materials are configured such that the radio-frequency coil element is configured to generate a magnetic field for B.sub.0 shimming or to generate a magnetic field for B.sub.1 shimming, wherein the three or more electrical conductors include a first electrical conductor, a second electrical conductor, and a third electrical conductor, wherein an end of the first electrical conductor is connected to an end of the second electrical conductor, and wherein a distributed capacitance along the at least part of the length of the radio-frequency coil element is a sum of a distributed capacitance between the first electrical conductor and the third electrical conductor along the at least part of the length of the radio-frequency coil element and of a distributed capacitance between the second electrical conductor and the third electrical conductor along the at least part of the length of the radio-frequency coil element.
16. The radio-frequency circuit of claim 14, further comprising: a B.sub.0 shimming circuit; and a B.sub.1 shimming circuit, wherein one or more of the three or more electrical conductors are connected to the B.sub.0 shimming circuit, and wherein one or more of the three or more electrical conductors are connected to the B.sub.1 shimming circuit.
19. A radio-frequency circuit comprising: two or more electrical conductors that form a coil, wherein, along a length of the coil, the two or more electrical conductors are separated from each other by respective distances, wherein, across at least some of the respective distances, the two or more electrical conductors are separated from each other by one or more dielectric materials, wherein the length of the coil, the respective distances, and the one or more dielectric materials are configured such that the coil is configured to generate a magnetic field for B.sub.0 shimming or to generate a magnetic field for B.sub.1 shimming, wherein the two or more electrical conductors include a first electrical conductor, a second electrical conductor, and a third electrical conductor, wherein an end of the first electrical conductor is connected to an end of the second electrical conductor, and wherein a distributed capacitance along at least part of the length of the coil is a sum of a distributed capacitance between the first electrical conductor and the third electrical conductor along the at least part of the length of the coil and of a distributed capacitance between the second electrical conductor and the third electrical conductor along the at least part of the length of the coil.

(See Claim 19)




(See Claim 19)


Allowable Subject Matter
Claims 2-6, 15 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY FULLER whose telephone number is (571)272-2118. The examiner can normally be reached 8:00 am - 4:30 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on 571-272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RODNEY E FULLER/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        
December 7, 2022